DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
SMDL #01-022
July 5, 2001
Dear State Medicaid Director:
The purpose of this letter is to alert you to the enclosed Program Memorandum (PM) on
“Appeals of Medicare Part A/Part B Coverage Determinations” issued to Medicare
intermediaries and carriers.
The key provisions in this PM that apply to State Medicaid agencies and any party authorized to
act on behalf of the State Medicaid agency are:
1. All State Medicaid agencies may submit an appeal on behalf of a dual eligible beneficiary
without beneficiary authorization. Previously, only a limited number of States were allowed
to submit appeals on behalf of a dual eligible beneficiary without beneficiary authorization.
2. Appeals must be filed timely and completed in accordance with Medicare instructions.
Implied requests for appeal will not be accepted or developed by Medicare contractors. An
appeal will not be accepted for any case in which an initial Medicare determination has not
been made.
Questions on Medicaid policy in this area can be directed to Robert Nakielny at (410) 786-4466
or by E-mail at rnakielny@hcfa.gov.
Sincerely,
/s/
Penny R. Thompson
Acting Director
Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations

Page 2 - State Medicaid Director
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors' Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Officials

Program Memorandum

Intermediaries/Carriers
Transmittal AB-00-122

Department of Health and
Human Services (DHHS)

HEALTH CARE FINANCING
ADMINISTRATION (HCFA)

Date: DECEMBER 7, 2000
CHANGE REQUEST 1348

SUBJECT:

Appeals of Medicare Part A/Part B Coverage Determinations

This Program Memorandum (PM) clarifies HCFA’s policy on appeals submitted by providers,
suppliers, or Medicaid State agencies or the party authorized to act on behalf of the Medicaid
State agency for Medicare Part A or Part B claim determinations, including coverage
determinations, not without fault determinations, and limitation of liability determinations. This
PM also revises the HCFA policy by removing the requirement that the Medicaid State agency,
or its agent, secure written beneficiary authorization prior to its submitting an appeal request to
HCFA or its Medicare contractors.
This PM refers to appeal requests at the first level of appeal (i.e., requests for reconsideration
(Part A) and requests for review (Part B)).
Right to an Appeal From a Medicare Part A or Part B Coverage Determination
A beneficiary’s right to an appeal for a Medicare Part A or Part B coverage determination is
afforded by statute (see §1869, 1842(b)(3)(c) of the Social Security Act (the Act)). The Act
provides for a hearing where a beneficiary is dissatisfied with the determination of the amount of
benefits payable under Part A or Part B (including a determination where such amount is
determined to be zero). The statute also provides for appeal rights for providers and suppliers in
certain circumstances (see §1879(d) of the Act). By regulation, HCFA has further established
administrative appeals remedies for resolving such disputes that must be exhausted prior to
securing a right to a hearing. The regulations governing administrative appeals for Part A
coverage determinations are found at 42 CFR Part 405, Subpart G (Reconsiderations and
Appeals Under Medicare Part A) and for Part B coverage determinations at 42 CFR Part 405,
Subpart H (Appeals Under the Medicare Part B program). These regulations also provide for
appeal rights with respect to determinations that a beneficiary, provider, or supplier was not
without fault regarding an overpayment under §1870 of the Act; or knew or reasonably could be
expected to know that the item or service was not covered, under §1879 of the Act.
Part A:
Regulations at 42 CFR 405.711 require that a request for reconsideration be made in writing and
filed at an office of HCFA, the Social Security Administration or, in the case of a qualified
railroad retirement beneficiary, at an office of the Railroad Retirement Board. The request must
be filed within 60 days after the date of receipt of notice of initial determination. Intermediaries
can not accept an appeal for which no initial determination has been made. A request for
reconsideration that is filed with the intermediary that received the request for payment
submitted on behalf of the individual is considered to have been filed with HCFA as of the date
it is filed with the intermediary.
(See Medicare Intermediary Manual, Part 3 (MIM) §3781.5 - Time Limits for Filing Appeals.)
HCFA has delegated the authority to extend the time for filing a request for reconsideration to its
intermediaries through manual instruction. (See MIM §3781.6 - Finding Good Cause for the

Late Filing of Reconsideration Requests.)
HCFA-Pub. 60AB
A request for reconsideration may be filed on Form HCFA-2649, Request for Reconsideration of
Part A Health Insurance Benefits; however, a signed written statement expressing disagreement
with the initial determination or indicating that a review or a reexamination should be made, and
containing the necessary information (as outlined under Contents of an Appeal Request)
constitutes a request for reconsideration (see MIM §3782.1). This form is located on the
hcfa.gov web site at http://www.hcfa.gov/forms/hcfa-2649.pdf.
Contractors should not accept implied request for reviews from providers, suppliers or States or
the party authorized to act on behalf of the Medicaid State Agency. MIM §3782.1 is superseded
in this respect and will be updated to reflect this change. Returned remittance advices, listings or
computer printouts that are not signed and/or do not express disagreement with a specified initial
determination should be returned to the sender.
Part B:
Regulations at 42 CFR 405.807 provide that a party to an initial determination that is dissatisfied
with such initial determination may request that the carrier (and in some cases, the intermediary)
review such determination. The request for review must be filed within 6 months after the date
of the notice of the initial determination. Carriers can not accept an appeal for which no initial
determination has been made. HCFA has delegated the authority to extend the time limit for
filing an appeal to its carriers through manual instructions (see MCM §12007 - Extension of
Time Limit for Filing an Appeal) and to its intermediaries through manual instructions (see MIM
§3792 - Extension of Time Limit for Filing an Appeal).
See Medicare Carriers Manual, Part 3 (MCM) §12010 and 12015, subsection D.
See MIM §3793 and 3794.3, subsection D.
A request for review may be filed on Form HCFA-1964, Request for Review of Part B Medicare
Claim; however, a signed written statement expressing disagreement with the initial
determination or indicating that a review or a reexamination should be made, and containing the
necessary information (as outlined under Contents of an Appeal Request) constitutes a request
for review (see MCM §12010.1) A copy of Form HCFA-1964 is located on the hcfa.gov web
site at http://www.hcfa.gov/forms/hcfa-1964.pdf.
Contractors should not accept implied request for reviews from providers, suppliers or States or
the party authorized to act on behalf of the Medicaid State Agency. MCM §12010.1.C is
superseded in this respect and will be updated to reflect this change. Returned remittance
advices, listings or computer printouts that are not signed and/or do not express disagreement
with a specified initial determination should be returned to the sender.
Development of Requests for State-Initiated Appeals
Medicare intermediaries and carriers (hereinafter contractors) should not request documentation
from a provider or supplier for a State-initiated appeal. If additional documentation is needed,
contractors should request that the submitter of the appeal (i.e., the State or the party authorized
to act on behalf of the Medicaid State agency) obtain and submit necessary documentation. For
appeals currently in development, contractors may follow-up with the State or the party
authorized to act on behalf of the Medicaid State agency, as needed, and complete the appeals
based on the information available.
Also, States or the party authorized to act on behalf of the Medicaid State agency may request a
review by telephone, if the appeal request is not complex. If an appeal from the State or the party
authorized to act on behalf of the Medicaid State agency is complex or if significant
documentation is needed to adjudicate the appeal request, then a written request for review must

be filed within the timely filing period.
Development of Requests for Provider/Supplier-Initiated Appeals
If additional documentation is needed to process an appeal, contractors should request that the
submitter of the appeal (i.e., the provider/supplier) obtain and submit it within the prescribed
time period following notification of an initial determination.
Providers or suppliers may request a review by telephone, if the appeal request is not complex. If
an appeal from a provider or supplier is complex or if significant documentation is needed to
adjudicate the appeal request, then a written review must be filed within the timely filing period.
Contents of a Written Request for Reconsideration or Review
For Part A appeals, the Medicare regulation at 42 CFR 405.710 states that a party that is
dissatisfied with the initial determination may request a reconsideration of such determination. It
is clear that the request for reconsideration must be tied to a specific, identifiable initial
determination. However, it is not sufficient to simply identify a beneficiary, or a certain time
period, for example. The appeal must not only identify the initial determination with which the
party is dissatisfied, but must also meet the requirements for the contents of an appeal request
outlined below.
For Part B appeals, the Medicare regulation at 42 CFR 405.807 states that a party who is
dissatisfied with an initial determination may request that the carrier review such determination.
Again, the request for review must not only identify the initial determination with which the
party is dissatisfied, but must also meet the requirements for the contents of an appeal request
outlined below.
If a fully-completed Form HCFA-2649, Request for Reconsideration of Part A Health
Insurance Benefits, or Form HCFA-1964, Request for Review of Part B Medicare Claim, is not
used to express disagreement with the initial determination, then the appeal request must
contain the following information:
•

Beneficiary name;
•

Medicare health insurance claim (HIC) number;

•

Name and address of provider/supplier of item/service;

•

Date of initial determination;

•

Date(s) of service for which the initial determination was issued (dates must be reported
in a manner that comports with the Medicare claims filing instructions; ranges of dates
are acceptable only if a range of dates is properly reportable on the Medicare claim
form); and

•

Which item(s), if any, and/or service(s) are at issue in the appeal.

Providers/suppliers, Medicaid State agencies or the party authorized to act on behalf of the
Medicaid State agency are responsible for submitting documentation, if any, that supports the
contention that the initial determination was incorrect under Medicare coverage and payment
policies. This documentation may be supplied with the appeal request or at the request of the
contractor. Failure to submit requested documentation in a timely manner may result in
processing delays.
Who Can Submit Appeal Requests

With the issuance of this PM, Medicaid State agencies and parties authorized to act on behalf of
Medicaid State agencies may submit an appeal request on behalf of beneficiaries entitled to
Medicare and eligible for Medicaid.

NOTE:

On and after the effective date of this PM, the Medicaid State agency
or the party authorized to act on behalf of the Medicaid State agency
should cease submitting beneficiary authorization forms or other
beneficiary representation forms with the appeal request.

Additionally, the following parties may continue to submit an appeal request:
• Providers, as defined in 42 CFR 400.202, with appeal rights as specified in regulation at
42 CFR405.710(b).
• Suppliers (including physicians, as defined in 42 CFR 400.202) with appeal rights as
specified in regulations at 405.801(b), accepting assignment on the claim at issue, and
suppliers with refund requirements under §1842(l)(1), 1834(a)(18), or 1834(j)(4) of the
Act.
• Beneficiaries and their authorized representatives.
Medicare Contractor Responsibilities Include (but are not limited to):
See MIM §3780 et. seq.
See MCM §12000 et. seq.
• Medicare contractors must issue to all providers and suppliers, through contractor
bulletins and other available means (e.g., available on website), the following sections
of this PM:
- Development of Request for Provider/Supplier-Initiated Appeals
- Contents of a Written Request for Reconsideration or Review
•

Reviews all requests for appeal to ensure that requests meet the requirements listed in
this PM and contained in manual instructions.

•

Notifies an appellant when a request for appeal has not met the filing requirements.

•

Requests documentation, when needed, from the appellant.

•

Notifies an appellant of the results of its appeal request.

The effective date for this PM is December 1, 2000. In addition, with regard to written
beneficiary authorization, this PM is retroactive to all currently pending requests for appeal from
Medicaid State agencies (that is, all pending requests for appeal do not require beneficiary
authorization from the Medicaid State agency or its agent).
The implementation date for this PM is December 7, 2000.
The effective date for this PM is December 1, 2000.
These instructions should be implemented within your current operating budget.
This PM may be discarded December 31, 2001.
Providers/suppliers are to contact their appropriate intermediary or carrier.

If you have any questions, contact Lisa Childress at (410) 786-6956.

